PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/992,022
Filing Date: 29 May 2018
Appellant(s): Greenhill AntiBallistics Corporation



__________________
Shireen R. Marshall 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 23, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Independent claims 1, 8 and 27 are amended to recite a radio frequency shielding layer, and are rejected as being incomplete for omitting essential structural cooperative relationships of elements.  The omitted structural cooperative relationships are:  the layer structural/order configuration of the newly recited radio frequency shielding layer in relation to the gradient nanoparticle layer and to the carbon allotrope layer of the claimed shock wave attenuating material.  It is not clear where is the radio frequency shielding layer located in the claimed shock wave attenuating material. For purpose of examination, the examiner considers that a prior art shock wave attenuating material that includes a radio frequency shielding layer, regardless its layer location, as meeting the claimed limitations. Claims 2-7, 10-15, 28-31 are rejected due to their dependency of claims 1, 8 and 27. 
Appropriate correction and clarification are required.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/058453 to Greenhill in view of Glatkowski (US Pub. No. 2003/0122111). 
Regarding claims 1-3, 5,7-8,11 and 13-14, Greenhill teaches a nanoparticle shock wave attenuating material (i.e., the multilayered composite structure of Greenhill, page 2, lines 29-34) comprising:
- (i) a gradient nanoparticle layer comprising a plurality of nanoparticles, wherein the plurality of nanoparticles of different diameters are arranged in a gradient array based on diameter, each of the plurality of nanoparticles having one of two or more approximate diameters, and arranged in a gradient arrange from smallest to largest diameter(page 2, lines 29-35, i.e., Greenhill teaches its multilayered composite structure comprises one or more layers whereby each layer comprises a plurality of particles having a predetermined median particle size diameter; Greenhill further teaches in each layer, the predetermined median particle size forms a particle size gradient such that the particle size of each layer sequentially decrease or increase across the cross section of the material, considered meeting the limitations of claims 1,3, 5, 11 and 14); and 
– a radio frequency shielding layer (page 3, lines 9-14, col. 7, lines 9-13, Greenhill teaches its multilayered composite also includes a layer of core-shell particles; and Greenhill teaches at page 7, lines 31-32, that those particles include a radio frequency shielding material, such as copper, nickel, which is the same material as the material for the radio frequency shielding layer of the instant application, see instant specification, paragraph [0087], which describes a radio frequency shielding layer include those radio frequency shielding particles, such as copper, nickel), and thus considered as meeting the claimed limitations. Also see 35 U.S.C. 112 rejection of claim 1 and 8 made of record in this Office Action. 
Greenhill teaches its nanoparticle shock wave attenuating material is suitable for application in sports protective equipment device such as helmet (page 1, lines 25-31, and page, 6, lines 14-20). The helmet includes a base member (i.e., the substrate/substrate of the sports equipment, helmet of Greenhill, page 6, line 15); and a nanoparticle shock wave attenuating material layer (i.e., the multilayered composite structure of Greenhill of layers of particles in nano sizing diameters that can absorb, distort and redirect a compression wave, such as, shock wave; page 1, lines 25-31 and page, 6, lines 14-20, and page 14, lines 5-11, 21-28, page 19, lines 18-27) disposed on the base member (page 6, lines 14-20; Greenhill teaches its multilayered composite structure can be applied to the substrate of helmet and/or sports equipment), meeting the limitations of claim 8 and claim 2.
Greenhill teaches that its multilayered composite material can be utilized to provide shielding of electromagnetic radiation (RF etc.) in various applications (page 11, lines 28-30).
Greenhill does not specifically teach its nanoparticle shock wave attenuating material layer (i.e., the multilayered composite structure of Greenhill, page 2, lines 29-34) includes a carbon allotrope layer disposed in proximity to the gradient nanoparticle layer, wherein the carbon allotrope layer comprising a plurality of carbon allotrope members suspended in a matrix, as instantly claimed.
Glatkowski teaches an electrically conductive film/coating/layer comprising carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (paragraph [0053] - [0054]). Glatkowski teaches its electrically conductive film/coating/layer can be applied to a substrate (paragraph [0013]-[0015], [0017], [0049]).  Glatkowski teaches that its electrically conductive film provides excellent conductivity and transparency (paragraph [0040]) and is useful in a variety of applications for transparent conductive coating such as EMI/RFI shielding, low observability, ESD (i.e., Electrostatic Discharge) protection (paragraph [0041]). Glatkowski teaches that its electrically conductive film provides enhanced electromagnetic (EM) shielding (para [0057]). 
The electrically conductive film of Glatkowski that comprises carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (paragraph [0053]-[0054]), is considered as meeting the limitations of the instantly claimed carbon allotrope layer comprising a plurality of carbon allotrope members suspended in a matrix (i.e., the carbon allotrope members are carbon nanotubes, see instant claim 7 and 13).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Greenhill (i.e., the articles/devices taught by Greenhill including for example helmet, sports equipment; page 1, lines 25-31, and page, 6, lines 14-20 of Greenhill), in particular, to provide the multilayered composite structure of Greenhill with an additional layer of the electrically conductive film as taught by Glatkowski (i.e., the electrically conductive film of Glatkowski comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the instantly claimed carbon allotrope layer), for an improved multilayered composite structure with improved transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), motivated by the desire to provide the sports protective equipment device with further improved protective properties, which would have arrived at a sports protective equipment device that is the same as instantly claimed. 
Regarding claims 6 and 12, as discussed above in rejections to claims1 and 8, the modified device of Greenhill comprising a shock attenuating layer including a gradient nanoparticle layer (i.e., the multilayered composite structure of Greenhill of layers of particles in nano sizing diameters that can absorb, distort and redirect a compression wave, such as, shock wave; page 1, lines 25-31 and page, 6, lines 14-20, and page 14, lines 21-28, page 19, lines 18-27), and including an electrically conductive film layer as taught by Glatkowski (that comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the carbon allotrope layer of present application). 
The modified Greenhill does not specifically teach the inclusion of at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers, as instantly claimed. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified sports protective equipment device of Greenhill (i.e., modified to include an electrically conductive film taught by Glatkowski as discussed above in rejection to claim 26), to provide a plurality of the gradient nanoparticle layers (of Greenhill) for improved properties of absorbing the energy of explosion, pressure wave, sound waves, shock waves and compression waves as taught by Greenhill (page 14, lines 5-11 of Greenhill), and to provide a plurality of the electrically conductive film layer as taught by Glatkowski for improved transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), for example, to include at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers for an improved multilayered composite structure with improved protective properties, motivated by the desire to provide the sports protective equipment device with further improved protective properties, which would have arrived at a sports protective equipment device that is the same as instantly claimed. 
It should be noted that, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.   In the present case, it is the Examiner's position that mere duplication of parts, i.e., to provide at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers as that of the present application, has no patentable significance over the modified Greenhill (i.e., having a single gradient nanoparticle layer of Greenhill, with a single electrically conductive film layer as taught by Glatkowski), as they both perform essentially same function, i.e., absorbing the energy of explosion, pressure wave, sound waves, shock waves and compression waves as taught by Greenhill (page 14, lines 5-11), and as providing RF shielding properties, ESD (i.e., Electrostatic Discharge) protection as taught by (paragraphs [0040]-[0041] of Glatkowski). 
Regarding claims 4 and 15, as discussed above in rejection to claims1 and 8, the modified Greenhill includes an electrically conductive film taught by Glatkowski.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified sports protective equipment device of Greenhill (i.e., modified to include an electrically conductive film taught by Glatkowski as discussed in rejection to claim 1 and 8, and the electrically conductive film of Glatkowski comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the instantly claimed carbon allotrope layer of claim 1 and 8), to place the electrically conductive film taught by Glatkowski over the gradient nanoparticle layer of the multilayered composite structure of Greenhill, for an improved multilayered composite structure with transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), motivated by the desired to provide the sports protective equipment device with improved protective properties, which would have arrived at a sports protective equipment device that is the same as instantly claimed, such that the carbon allotrope layer is disposed adjacent to the gradient nanoparticle layer. 
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill in view of Glatkowski as applied to claim 8 above, further in view Crisco (US Pat. No. 7,832,023). 
The limitations of claims 9-10 are taught by Greenhill and Glatkowski as discussed above. 
The modified Greenhill does not specifically teach a sports protective equipment device wherein the base member/substrate comprises the specific high mass member of the specific material as instantly claimed in instant claims 9-10. 
Greenhill teaches its multilayered composite structure can be applied to the substrate (i.e., considered as to read on the instantly claimed base member) of helmet and/or sports equipment (page 6, lines 14-20).  However, it is noted that Greenhill does not specifically teach the materials for the base member/substrate of its helmet. 
Crisco teaches a protective helmet/headgear (100) (see title, Fig. 4 below, and col. 5, lines 21-25).  Crisco is cited for its teaching that the suitable materials for a helmet base member/substrate (the shell 112) include plastic, polystyrene, polyethylene, carbon fiber, KEVLAR/which is para aramid fiber, epoxy fiber materials and any type of metal (Col. 6, lines 4-11), and Crisco teaches those material is the most common material for shells (112) in protective headgear (100), including football and lacrosse helmets. (Col. 6, lines 4-11), which are the same materials as instantly claimed in claim 9-10.

    PNG
    media_image2.png
    838
    688
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified helmet of Greenhill, to apply suitable material (such as polyethylene, and/or KEVLAR/which is para aramid fiber,) as the base member of the helmet of Greenhill in view the teachings of Crisco, because Crisco teaches polyethylene, KEVLAR/which is para aramid fiber are among the known materials suitable for helmet constructions(Col. 6, lines 4-11), which would have arrived at a sports protective equipment device that is the same as instantly claimed.  One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2111.03.
Claims 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill in view of Glatkowski, further in view Park (US 5,635,288). 
Regarding claims 27-28, Park teaches a personal body armor unit/protective wear (Fig. 7) from a ballistic resistant composite including 
 - a rigid plate and 
 -a high mass member disposed adjacent to the plate, the suitable material for the high mass member includes ultra-high molecular weight polyethylene, a para-aramid synthetic fiber (col. 2, lines 10-15), which are the same material as that of the instant application, see instant claim 28.
Park does not specifically teach the inclusion of nanoparticle shock wave attenuating material. 
Greenhill teaches a nanoparticle shock wave attenuating material that is suitable for application in personal body armor unit/protective wear (page 10, lines 30-35, page 11, lines 1-5, page 15). Greenhill teaches its nanoparticle shock wave attenuating material (i.e., the multilayered composite structure of Greenhill, page 2, lines 29-34) comprising (i) a gradient nanoparticle layer comprising a plurality of nanoparticles, wherein the plurality of nanoparticles of different diameters are arranged in a gradient array based on diameter, each of the plurality of nanoparticles having one of two or more approximate diameters (page 2, lines 29-35, i.e., Greenhill teaches its multilayered composite structure comprises one or more layers whereby each layer comprises a plurality of particles having a predetermined median particle size diameter; Greenhill further teaches in each layer, the predetermined median particle size forms a particle size gradient such that the particle size of each layer sequentially decrease or increase across the cross section of the material, considered meeting the limitations of claims 27 and 30); and 
– a radio frequency shielding layer (page 3, lines 9-14, col. 7, lines 9-13, Greenhill teaches its multilayered composite also includes a layer of core-shell particles; and Greenhill teaches at page 7, lines 31-32, that those particles include a radio frequency shielding material, such as copper, nickel, which is the same material as the material for the radio frequency shielding layer of the instant application, see instant specification, paragraph [0087], which describes a radio frequency shielding layer include those radio frequency shielding particles, such as copper, nickel), and thus considered as meeting the claimed limitations. Also see 35 U.S.C. 112 rejection of claim 27 made of record in this Office Action. 
Greenhill teaches that its multilayered composite material can be utilized to provide shielding of electromagnetic radiation (RF etc.) in various applications (page 11, lines 28-30).
Greenhill does not specifically teach its nanoparticle shock wave attenuating material layer (i.e., the multilayered composite structure of Greenhill, page 2, lines 29-34) includes a carbon allotrope layer disposed in proximity to the gradient nanoparticle layer, wherein the carbon allotrope layer comprising a plurality of carbon allotrope members suspended in a matrix, as instantly claimed.
Glatkowski teaches an electrically conductive film/coating/layer comprising carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (paragraph [0053]-[0054]). Glatkowski teaches its electrically conductive film/coating/layer can be applied to a substrate (paragraph [0013]-[0015], [0017], [0049]).  Glatkowski teaches that its electrically conductive film provides excellent conductivity and transparency (paragraph [0040]) and is useful in a variety of applications for transparent conductive coating such as EMI/RFI shielding, low observability, ESD (i.e., Electrostatic Discharge) protection (paragraph [0041]).
The electrically conductive film of Glatkowski that comprises carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (paragraph [0053]-[0054]), is considered as meeting the limitations of the instantly claimed carbon allotrope layer comprising a plurality of carbon allotrope members suspended in a matrix(i.e., the carbon allotrope members are carbon nanotubes, see instant claim 27).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Greenhill, to provide the multilayered composite structure of Greenhill with an additional layer of the electrically conductive film as taught by Glatkowski (i.e., the electrically conductive film of Glatkowski comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the instantly claimed carbon allotrope layer), for an improved multilayered composite structure with improved transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), motivated by the desire to provide multilayered composite structure with further improved protective properties. 
It should be noted that the recitation of claim 27 that the shock wave attenuating material is for “non-electrical devices, components and equipment” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the structure of the shock wave attenuating material of modified Greenhill is capable of performing the intended use. 
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the body armor unit of Park to include the modified multilayered composite structure of Greenhill (as discussed above), for the obvious benefit of providing a body armor unit with improved protection, which would have arrived at a body armor unit that is the same as instantly claimed in claims 27-30. 
Regarding claim 31, as discussed above in rejections to claim 27, the modified body armor unit of Park comprising a shock attenuating layer including a gradient nanoparticle layer (i.e., the multilayered composite structure of Greenhill of layers of particles in nano sizing diameters that can absorb, distort and redirect a compression wave, such as, shock wave; page 1, lines 25-31 and page, 6, lines 14-20, and page 14, lines 21-28, page 19, lines 18-27), and including an electrically conductive film layer as taught by Glatkowski (that comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the carbon allotrope layer of present application). 
The modified Park does not specifically teach the inclusion of at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers, as instantly claimed. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified body armor unit of Park, to provide a plurality of the gradient nanoparticle layers (of Greenhill) for improved properties of absorbing the energy of explosion, pressure wave, sound waves, shock waves and compression waves as taught by Greenhill (page 14, lines 5-11 of Greenhill), and to provide a plurality of the electrically conductive film layer as taught by Glatkowski for improved transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), for example, to include at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers for an improved multilayered composite structure with improved protective properties, motivated by the desire to provide the sports protective equipment device with further improved protective properties, which would have arrived at a sports protective equipment device that is the same as instantly claimed. 
It should be noted that, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.   In the present case, it is the Examiner's position that mere duplication of parts, i.e., to provide at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers as that of the present application, has no patentable significance over the modified Greenhill (i.e., having a single gradient nanoparticle layer of Greenhill, with a single electrically conductive film layer as taught by Glatkowski), as they both perform essentially same function, i.e., absorbing the energy of explosion, pressure wave, sound waves, shock waves and compression waves as taught by Greenhill (page 14, lines 5-11), and as providing electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski).

(2) Response to Arguments
In the present case, there is no dispute on the characteristics of both cited references (i.e., teachings and/or lack of teachings). The primary reference Greenhill teaches a multilayered attenuating composite material as instantly claimed including an RF shielding layer, except Greenhill does not specifically teach the inclusion of a carbon allotrope layer as instantly claimed.  Appellant does not dispute the examiner’s position that the electrically conductive film taught by the secondary reference Glatkowski (that comprises carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix, paragraphs [0053]-[0054]) reads on the instantly claimed carbon allotrope layer (of independent claims 1, 8 and 27).
There are two issues at dispute on appeal, one relates to obviousness rejection and one relates to rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Regarding the first issue that relates to the obviousness rejection, the appellant asserts on page 9 of the remarks that the rational for combining the references (i.e., for transparency and enhanced electromagnetic shielding) amounts to unsupported Official Notice relying on the use of impermissible hindsight reasoning.  
In response, the examiner wishes to point out for the record that the examiner did not rely on or take any Official Notice in making the rejections.  Rather, the rejections were made relying upon the express teachings found in the cited references.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. MPEP 2143. 
	 The appellant asserts on page 11, third paragraph, of the remarks that the existence of an RF shielding layer in Greenhill’s structure means that electromagnetic shielding is an extant property of the material, and one of ordinary skill in the art would not be motivated to duplicate the property, especially when additional synthesis time and expense would be required. 
	In response, it has long been held that the fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. MPEP 2145. 
The appellant asserts on page 12 of the remarks that there is no evidence that adding Glatkowski’s electrically conductive film to the Greenhill’s multilayer composite material would enhance electromagnetic (EM) shielding protection, because Greenhill’s multilayer composite material already includes an RF shielding layer. 
In response, it is the examiner’s position that a composite material that provides electromagnetic (EM) shielding protection over broader frequency spectrum is considered as providing enhanced shielding protection.  As an initial matter, it is noted that Radio Frequency (RF) is one sub-set frequency spectrum of the seven wavelength ranges within the electromagnetic spectrum (see the chart below as reference).  Greenhill teaches a shock wave attenuating material that includes a layer comprising copper particles that provides radio frequency (RF) shielding protection (page 7, lines 31-32). Metal such as copper is known as providing shielding protection at the lower frequency spectrum such as RF range of the electromagnetic spectrum as taught by Greenhill, but not so much at the higher frequency range. 

    PNG
    media_image3.png
    299
    585
    media_image3.png
    Greyscale

	Glatkowski teaches its electrically conductive film comprises carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (that is the same as the instantly claimed carbon allotrope layer).  Glatkowski teaches its electrically conductive film provides enhanced electromagnetic (EM) shielding (i.e., shielding protection over the broad electromagnetic spectrum, at the higher frequency range and beyond just the radio frequency spectrum range) (para [0057]).  
The examiner disagrees with appellant’s assertion that the addition of the electrically conductive film as taught by Glatkowski to the Greenhill’s multilayer composite material is just to duplicate the properties. Rather, the combination of Greenhill with Glatkowski to include an additional carbon allotrope layer provides a shock wave attenuating material with enhanced electromagnetic (EM) shielding as it provides both enhanced shielding and shielding protection over broader-band spectrum. 
The appellant asserts on page 11, second paragraph, of the remarks that the use of Glatkowski’s carbon nanotube (CNT) layer in a multilayered structure would not be expected to improve transparency of the overall composite structure.
	In response, the examiner’s wishes to note that Glatkowski teaches that its electrically conductive film provides excellent transparency, high optical clarity, and is useful in a variety of applications for transparent coating (paragraph [0040] [0041] [0079]). The modification of Greenhill to include an additional carbon allotrope layer taught by Glatkowski would provide a shock wave attenuating material with good optical properties, i.e., in transparency and clarity.  
 
Regarding the second issue on appeal that relates to rejection under 35 U.S.C. 112 (pre-AIA ), the appellant argues on page 14 of the remarks that the ordering of recited layers are not necessary to practice the invention. The appellant points to the four working examples of the instant application for demonstrating various ordering of layers. 
As an initial matter, the layers order configuration of the four working examples of the instant application are studied and exemplified as below for easy reference: 
Example 1: Substrate – layer (ii) (carbon allotrope layer) – layer (i) (gradient nanoparticle layer) – layer (iii) (radio frequency shielding layer) 
Example 2: Substrate – layer (ii) – layer (iii) – layer (i)
Example 3: Substrate – layer (ii) – layer (iii) – layer (i) (i.e., similar to example 2)
Example 4: Substrate – layer (ii) – layer (iii) – layer (i) (i.e., similar to example 2)
In response, the four working examples of the instant application only represent two possible layer order combination, as in Examples 1 and 2.  Examiner wishes to note for the record that for any given three layers forming a composite laminate, there are at least three possible layer order combinations of three layers in order. The current record is at least not clear as to what would happen if layer (ii) (i.e., carbon allotrope layer) is placed between layer (i) (i.e., gradient nanoparticle layer) and layer (iii) (i.e., radio frequency shielding layer), and if such laminate would work as intended. The instant claims 1, 8 and 23 are incomplete for omitting essential structural cooperative relationships of elements, such omission is considered amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YAN LAN/Primary Examiner, Art Unit 1782         

                                                                                                                                                                                               Conferees:

/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.